    Case: 3:14-cv-00040-RAM-RM Document #: 21 Filed: 03/10/21 Page 1 of 1




                        DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

LAURA L. GILLEAD,               )
                                )
                  Plaintiff,    )
                                )
                  v.            )                   Case No. 3:14-cv-0040
                                )
JANET NAPOLITANO, SECRETARY,    )
UNITED STATES DEPARTMENT OF     )
HOMELAND SECURITY, A GOVERNMENT )
ENTITY; TRANSPORTATION SECURITY )
ADMINISTRATION, A GOVERNMENT    )
ENTITY, and JOHN DOES 1-10,     )
                                )
                  Defendants.   )

                                          ORDER
       THIS MATTER is before the Court sua sponte. On August 11, 2015, Plaintiff’s
complaint was dismissed with prejudice as to the Transportation Security Administration
and John Does 1-10, and without prejudice as to the Secretary of the Department of
Homeland Security. ECF No. 9. Plaintiff was further granted leave to file an amended
complaint no later than 3:00 P.M. on August 24, 2015. Id. On August 24, 2015, Plaintiff filed
a motion requesting a one-week extension of time, seeking to file her amended complaint by
August 31, 2015. ECF No. 13. Despite this, no amended complaint has been filed to date.
Accordingly, it is hereby

       ORDERED that this matter is DISMISSED. It is further

       ORDERED that the Clerk of Court shall CLOSE this case.


Dated: March 10, 2021                                    /s/ Robert A. Molloy
                                                         ROBERT A. MOLLOY
                                                         District Judge
